UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1249


SEON D. DEABREU,

                    Plaintiff - Appellant,

             v.

UNITED PARCEL SERVICE, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:18-cv-01143-TDC)


Submitted: March 24, 2020                                         Decided: April 7, 2020


Before WILKINSON and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Seon D. Deabreu, Appellant Pro Se. Jill Schultz Distler, Emmett F. McGee, Jr., JACKSON
LEWIS PC, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Seon D. Deabreu appeals the district court’s order denying reconsideration of its

dismissal of his employment discrimination action against his former employer, United

Parcel Service, Inc. (“UPS”). * Deabreu alleged that in 2008, UPS discriminated against

him on the basis of his religion and ultimately terminated his employment in retaliation for

filing a complaint with the Equal Employment Opportunity Commission (EEOC), in

violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to

2000e-17 (2018) (Title VII). Finding no reversible error, we affirm.

       Title VII requires that an aggrieved person file a civil action within 90 days after the

EEOC issues a right-to-sue letter. 42 U.S.C. § 2000e-5(f)(1). The district court granted

UPS’s motion to dismiss Deabreu’s complaint as untimely.              The court also denied

Deabreu’s subsequent motion for reconsideration, which it construed as filed pursuant to

Fed. R. Civ. P. 59(e). We review the denial of motions for reconsideration filed pursuant

to Fed. R. Civ. P. 59(e) or 60(b) for abuse of discretion. Wicomico Nursing Home v.

Padilla, 910 F.3d 739, 750 (4th Cir. 2018) (Rule 59(e) motion); Aikens v. Ingram, 652 F.3d

496, 501 (4th Cir. 2011) (en banc) (Rule 60(b) motion).

       Because Deabreu’s motion was not filed within 28 days after the entry of the district

court’s judgment dismissing the action, the motion is properly construed as filed pursuant

to Rule 60(b). See Fed. R. Civ. P. 59(e) (providing 28-day filing period). Nevertheless,



       *
       On May 23, 2019, we granted UPS’s motion to dismiss as untimely filed
Deabreu’s appeal of the district court’s December 4, 2018, order dismissing the action.

                                              2
“we may affirm on any grounds supported by the record, notwithstanding the reasoning of

the district court.” Kerr v. Marshall Univ. Bd. of Governors, 824 F.3d 62, 75 n.13 (4th Cir.

2016). Having reviewed the record, we conclude that the district court did not abuse its

discretion in denying Deabreu’s motion for reconsideration.

       Accordingly, we affirm the district court’s order denying reconsideration. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             3